Case 1:19-cr-20447-AHS Document 49 Entered on FLSD Docket 10/28/2019 Page 1 of 9



                             U N ITED STA TES D IST RIC T C O UR T
                             SO U TH ERN D ISTR ICT O F FLO RID A

                               C A SE N O .19-20447-CR -U N GA R O


  UN ITED STA T ES O F AM ERIC A

  VS.

  BENJA M IN FO R RE ST M CC O N LEY ,

         D efendant.


                                      PLEA A G R EEM EN T

         TheUnitedStatesAttorney'sOfticefortheSouthel'
                                                     nDistrictofFlorida(ûtthisOftice'')and
  Benjnmin ForrestM cconley (hereinaflerreferredto astheEsdefendanf')enterintothefollowing
  agreem ent:

         1. Thedefendantagreestopleadguilty to Count1ofthe indictment. Count1chargesthe

 defendantwith conspiracy to comm itw irefraud, inviolationof18U.S.
                                                                  C.jl349.
            ThisOffice agreesto seek dismissalofany remaining countsofthe indictment, as to

 thisdefendant,aftersentencing.

            ThedefendantisawarethatthesentencewillbeimposedbytheCourtafterconsidering

 the advisory Federal Sentencing Guidelines and Policy Statements (hereinaher tûsentencing
 Guidelines'). The defendant acknowledges and understandsthatthe Courtwillcompute an
 advisory sentence under the Sentencing ,G uidelines and that the applicable guidelines will be

 determ ined by the Courtrelying in parton the resultsofapre-sentence investigation by the Court's

 probation office,which investigation willcom mence afterthe guilty plea hasbeen entered. The

 defendantis also aw are that, under certain circum stances,the Courtm ay departfrom the advisory

 Sentencing Guidelines range thatithas com puted, and m ay raise or low erthatadvisory sentence
Case 1:19-cr-20447-AHS Document 49 Entered on FLSD Docket 10/28/2019 Page 2 of 9



  underthe Sentencing Guidelines. The defendantisfurtherawareand understandsthattheCourt

  isrequired to considertheadvisory guideline range determined underthe Sentencing Guidelines,

  butisnotbound to impose a sentence within thatadvisory range;the Courtisperm itted to tailor

  the ultim ate sentencein lightofotherstatutory concerns, and such sentence m ay beeitherm ore

  severe orless severe than the Sentencing Guidelines'advisory range. K nowing these facts the
                                                                                          ,

  defendantunderstandsand acknowledgesthatthe Courthasthe authority to impose any senten ce

  within and up to the statutory maximum authorized by law fortheoffense identified in paragraph

  1and thatthe defendantm ay notwithdraw theplea solely asaresultofthesentenceim posed.

            The defendantalso understandsand acknowledgesthat, asto Count l,the Courtm ay

  impose a statutory m axim um tenu ofim prisonm entofup to tw enty years, followed by a term of

  supervised release of up to three years. ln addition to a term ofimprisonm entand supenised

  release,the Courtmay imposeasto each countofconviction amaximum finethegreaterof(a)
 $250,000or(b)twicethegrosspecuniarylossincurredbythevictimsinthiscase Thedefendant
                                                                               .



 acknowledgesthatrestitution mustalso beim posed.

            Thedefendantfurtherunderstandsand acknowledgesthat, in addition to any sentence

 imposed underparagraph 4 ofthisagreement, aspecialassessm entin the amountof$100 willbe

 imposed on the defendant. The defendantagreesthatany specialassessm entimposed shallbe

 paidatthetimeofsentencing. Ifthedefendantistinanciallyunabletopaythespecialassessm ent
                                                                                       ,


 the defendantagreesto presentevidence to thisOfficeand theCourtatthe tim e ofsentencing as

 to thereasonsforthe defendant'sfailuretopay.

           ThisOffice reservesthe rightto inform the Courtand theprobation office ofa1lfacts

 pertinentto the sentencing process, including al1 relevant inform ation concerning the offenses

 comm itted,whether charged or not, as well as concem ing the defendantand the defendant's
                                                2
Case 1:19-cr-20447-AHS Document 49 Entered on FLSD Docket 10/28/2019 Page 3 of 9



  background. Subjectonlyto theexpresstermsofanyagreed-upon sentencingrecommendations
  contained in thisagreem ent, thisOfficefurtherreservestherightto makeany recom mendation as

  tothequality and quantity ofpunishment.

             This Office agrees that itw illrecom m end at sentencing thatthe Courtreduce by tw o

  levelsthe sentencing guideline levelapplicable to the defendant'soffense, pursuantto Section

  3E1.1(a)ofthe Sentencing Guidelines,based upon thedefendant'srecognition and affinnative
  and timely acceptance ofpersonalresponsibility. If atthe time of sentencing the defendant's

  offense levelisdetennined to be 16 orgreater, thegovernmentwillfile a m otion requesting an

  additionalone leveldecreasepursuantto Section 3E1.1(b)ofthe Sentencing Guidelines,stating

  thatthe defendanthasassisted authorities in the investigation orprosecution ofthe defendant's

  own m isconductby tim ely notifying authorities ofthe defendant's intention to enter a plea of

 guilty, thereby permitting the govelmm ent to avoid preparing for trial and perm itting the

 govenzmentand the Courtto allocate their resources efficiently. This Office furtheragreesto

 recomm end thatthe defendantbe sentenced within the advisory guideline range asthatrange is

 detennined by the Court. This Office, however,willnotbe required to m ake this motion and

 theserecommendationsifthedefendant:(1)failsorrefusestomakea111, accurateand com plete
 disclosureto the probation office ofthecircum stancessurrounding the relevantoffense conduct;

 or(2)commitsanymisconductafterentering intothispleaagreement,including butnotlimited
 to com m itting a state orfederaloffense, violating any term ofrelease, orm aking false statem ents

 ormisrepresentationsto any governm entalentity orofficial.

        8. ThisOfficeagreesto debriefthedefendantfollowing hisentry ofaguiltypleato Count

 1 ofthe indictm ent. This Office is in no way offering to confera benefitupon the defendant

 simplybecausehe hasoffered to subm itto interviews, and to date,thisOffice hasnotagreed to
                                                 3
Case 1:19-cr-20447-AHS Document 49 Entered on FLSD Docket 10/28/2019 Page 4 of 9



  impartany benefitupon the defendantotherthan those contained in thisplea agrecm ent. This

  Office furtherreservesthe rightto, in itssole and unreviewable discretion, decline to pursue or

  investigate any inform ation the defendantprovidesto thisOffice.

         9. Thedefendantagreesthatheshallcooperatefully with thisOfficeby2(a)providing
  truthfuland com plete information and testimony, and producing docum ents,records and other

  evidence,when called upon by this O ffice, whetherin interviews,beforeagrandjury,oratany

  trialorotherCourtproceeding'
                             ,(b)appearingatsuchgrandjuryproceedings,hearings,trials,and
  otherjudicialproceedings,andatmeetings,asmayberequiredbythisOftice;and(c)ifrequested
  by thisOffice,working in an undercoverrole underthe supervision of, and in compliance with,

  law enforcem entofficers and agents. In addition,the defendantagreesthathewillnotprotect

 any person orentity through false inform ation oromission, thathe willnotfalsely implicateany

 person orentity,and thathe thathe w illnotcom m itany furthercrim es.

        10. This Office reserves the right to evaluate the nature and extent of the defendant's

 cooperation and to m ake thatcooperation,or lack thereof, known to the Courtatthe time of

 sentencing. IfinthesoleandunreviewablejudgementofthisOfficethedefendant'scooperation
 isofsuch quality and significance to theinvestigation orprosecution ofothercriminalm attersas

 to warrantthe Court's downward departure from the advisory sentencing rangecalculated under

 the Sentencing Guidelinesand/orany applicable minimum m andatory sentence, this O ffice m ay

 m akeam otion priorto sentencingpursuantto Section 5K 1. 1ofthe SentencingGuidelinesand/or

 Title18,United StatesCode,Section 3553(e),orsubsequenttosentencingptzrsuanttoRule35of
 the Federal Rules of Crim inalProcedure, infonning the Courtthatthe defendant has provided

 substantial assistance and recomm ending that the defendant's sentence be reduced.        The
 defendantunderstandsand agrees, however,thatnothing in thisagreem entrequiresthisOfficeto
                                               4
Case 1:19-cr-20447-AHS Document 49 Entered on FLSD Docket 10/28/2019 Page 5 of 9



  file any such m otions, and thatthis Oftice's assessm entofthe quality and significance ofthe

  defendant'scooperation shallbebinding asitrelatesto the appropriatenessofthisOffi
                                                                                  ce's filing
  ornon-filing ofam otion to reducesentence.

               Thedefendantunderstandsand acknowledgesthattheCourtisunderno obligation to

  grant a m otion for reduction of sentence tiled by this O ffice. In addition,the defendantfurther

  understands and acknowledgesthatthe Courtis underno obligation ofany type to reduce the

  defendant'ssentencebecauseofthe defendant'scooperation.

         12. Acknowledging thatthe parties'recom m endations asto sentencing are notbinding

  on theprobation officeortheCourt, thisOfficeand the defendantagreethat, atsentencing:

         (a)    thisOfficeand thedefendantshalljointly recommendthattherelevantamountof
  actual,probable,orintended lossunderSection 28 1.l(b)(1)oftheSentencingGuidelinesresulting

  from theoffense comm itted by thedefendantin thiscaseisbetween $25m illion and $65 million;

        (b)     this Office and the defendant shall recommend that the offense involved
 sophisticated meansunderSection 2B1.1(b)(10)(C)oftheSentencingGuidelines;and

                thisOffice and the defendanthave notreached an agreementwith respectto any

 other applicable Sentencing Guidelines provisionts) not specifically referenced in this plea
 agreem ent.

        13. The defendantis aware thatthe sentence hasnotyetbeen determ ined by the Court.

 Thedefendantalso isawarethatany estimateoftheprobablesentencingrangeorsentencethatthe

 defendantm ay receive, whetherthatestimatecom esfrom the defendant'sattorney thisO ftice,or
                                                                             ,

 the probation oftice,is a prediction, notaprom ise,alld isnotbinding onthisOftice the probation
                                                                                  ,

 office orthe Court. The defendantunderstandsfurtherthatany recomm endation thatthis Oftice

 m akestotheCourtastosentencing, whetherpursuanttothisagreementorotherwise isnotbinding
                                                                                  ,
                                                5
Case 1:19-cr-20447-AHS Document 49 Entered on FLSD Docket 10/28/2019 Page 6 of 9



  on the Courtand the Courtm ay disregard the recom mendation in its entirety. The defendant

  understands and acknowledges, as previously acknowledged in paragraph 3 above
                                                                               , that the
  defendantmay notwithdraw the defendant'splea based upon the Court'sdecisi
                                                                                   on notto accepta
  sentencingrecom mendationm adebythedefendant, thisOffice,orarecommendationmadejointly

  by the defendantand thisOffice.

         14. The defendantagrees, in an individualand any othercapacity, to forfeitto the United

  States,voluntarily and im m ediately, any right,title,and interestto a1lproperty, realorpersonal,

  which constitutesorisderived from proceedstraceableto thefraudulentschemein violation ofl8

  U.S.C.j1349,aschargedinCount1oftheindictment, pursuantto 18U.S.C.j981(a)(1)(C). In
  addition,the defendantagreesto forfeitureofsubstituteproperty,
                                                                   pursuantto21U.S.C.j853(p).
 Thepropertysubjecttoforfeitureincludes,butisnotlimitedto:
                aforfeituremoneyjudgmentin thesum ofatleast$69,000,00000 in U .S.
                                                                               .



               currency, which represents the am ount of proceeds traceable to the

               fraudulentscheme charged in the indietm ent;and

               directly forfeitableproperty, including,butnotlim ited to:

                    i. realproperty located at2907 W oodrich Drive, Tallahassee,Florida'
                                                                                       ,
                   ii. real property located at 1420 A pple A lley Street, Bartlesville,

                      Oklahom a;

                  iii. real property located at 111 SE Fleetwood Place, Bartlesville,

                      Oklahom a;and

                      realproperty located at1444 Oakdale D rive, Bartlesville,Oklahom a.

        15. The defendantftlrtheragreesthatforfeiture isindependentofany assessm ent fine,
                                                                                            ,

 cost,restitution,or penalty that m ay be im posed by the Court. The defendantknowingly and
                                               6
Case 1:19-cr-20447-AHS Document 49 Entered on FLSD Docket 10/28/2019 Page 7 of 9



   voluntarily agrees to waive all constitutional, legal,and equitable defenses to the forfeiture
                                                                                                 ,

   including excessive fines under the Eighth Am endm entto the United States Constitution
                                                                                              .   In
  addition,thedefendantagreesto waive:any applicable tim e limitsforadm inist
                                                                                 rativeorjudicial
  forfeitureproceedings, therequirem entsofFed. Rs.Crim.P.32.2and43(a),andanyappealofthe

  forfeiture.

          16. The defendantalso agreesto fully and truthfully disclose the existence nature and
                                                                                    ,

  location ofallassetsin which the defendanthasorhad any directorindirectfinancialinterestor

  control,and any assets involved in the offense ofconviction. The defendantagreesto take al1

  stepsrequested by the United Statesfortherecovery and forfeitureofallassetsidentified by the

  UnitedStatesassubjecttoforfeiture. Thisincludes,butisnotlimitedto, thetim ely deliveryupon
  request of a1lnecessary and appropriate docum entation to deliver good and marketable title,

  consenting to a11ordersofforfeiture, andnotcontesting orimpeding in any way with any crim inal
                                                                                                  ,

 civiloradministrativeforfeitureproceeding concerning the forfeiture.

                In furtherance ofthe satisfaction ofa forfeiture moneyjudgmententered by the
 Courtin thiscase,the defendantagreesto thefollowing:

                       subm itafinancialstatem entto thisOffice upon request, within 14

                       calendar daysfrom the request;

                   b. maintain any assetvalued in excessof$10,000,and not sell,hide,

                       waste,encumber,destroy,orotherwise devalue such assetwithout

                       priorapprovaloftheUnited States;

                       provideinformation aboutany transferofan assetvalued in excess

                       of$10,000 since the comm encem entofthe offense conductin this
                      case to date;
                                                7
Case 1:19-cr-20447-AHS Document 49 Entered on FLSD Docket 10/28/2019 Page 8 of 9



                        cooperatefully in the investigation and the identification ofassets,

                        including liquidating assets, m eeting with representatives of the

                        U nited States,and providing any docum entation requested'
                                                                                 , and

                        notify, within 30 days,the Clerk of the Court for the Southern

                        Districtof Florida and this Office of:(i) any change of name,
                        residence,or m ailing address, and (ii) any material change in

                        econom ic circum stances.

  The defendantfurtherunderstands thatproviding false or incomplete infonnation aboutassets,

  concealing assets,m aking m aterially falsestatem entsorrepresentations, orm aking orusing false

  writingsordocum entspertaining to assets, taking any action thatwould im pedethe forfeitureof

  assets,orfailingto cooperate fully in the investigation and identification ofassetsmay beused as

 abasisfor:(i)separateprosecution,including,under18U S.C.j 1001;or(ii)reeommendationof
                                                           .



 adenialofa reduction foracceptance ofresponsibility pursuantto the United StatesSentencing

 Guidelinesj3E1.l.
             Thedefendantisaware thatTitle 18, United StatesCode,Section 3742 and Title28
                                                                                                ,

 U nited StatesCode,Section 1291afford the defendantthe rightto appealthe sentence im posed in

 this case. A cknow ledging this, in exchange forthe undertakingsm ade by the United Statesin

 thispleaagreem ent,thedefendanthereby waivesa1lrightsconferred by Sections3742 and 1291

 to appealany sentence im posed, including any restitution order, orto appealthem annerin which

 the sentence w asim posed, unlessthesentenceexceedsthem axim um pennittedby statuteoristhe

 result of an upw ard departure and/or an upw ard variance from the advisory guideline range that

 the Courtestablishes atsentencing. The defendantfurtherexpressly waiveshisrightto appeal

 basedonargumentsthat(a)thestatutetowhichthedefendantispleadingguiltyisunconstitutional
                                                8
Case 1:19-cr-20447-AHS Document 49 Entered on FLSD Docket 10/28/2019 Page 9 of 9



   and (b)the defendant's admitted conductdoes notfallwithin the scope ofthe statute. The
   defendant further understands that nothing in this agreem entshallaffectthe governm ent'sright

   and/orduty to appealas setforth in Title 18, U nited States Code
                                                                                 ,   Section 3742*)andTitle28,
  United StatesCode, Section 1291. H ow ever, iftheUnited Statesappealsthedefendant'ssentence

  pursuantto Sections3742*)and 1291,thedefendantshallbereleasedfrom theabovewaiverof
  appellaterights. By signing thisagreement, the defendantacknowledgesthatthe defendanthas

  discussed the appealwaiversetforth in thisagreem entwith the defendant's attorney.

             19. Thisistheentireagreem entandunderstanding betweenthisOfficeandthedefendant
                                                                                                           .


  There are no otheragreem ents, prom ises,representations, orunderstandings.

                                                    A                  FA JARD O O
                                                          IT           ST     AT                EY
  Date: o 'i.t (%                            s                                                                   '
                                                       RISTO PHER BROW N E
                                                    A SSISTA N T U .S.A TTORN EY


  Date:/6 'J'-/:
         .                                                      ..         %


                                                    LUIS                               ESQ.
                                                    AT                     YF          D EFEN DA N T
                                                         a,S

                                                     Z
 oate: /o /2 v//'f                          By:     //
                                                   RO BERT ERICK SON , ESQ.
                                                   ATTO EY FOR DEFEN DANT
                                                                /
                                                               /r
                                                               . ,    ,
                                                                       ,I
                                                                     ,,.j .;
                                                                           .g,
 Date: lo A r /1q                           By:                z/'/zzt
                                                   BENJ M lN F                          ST M CCONLEY
                                                   D EFEN DA N T
